Citation Nr: 0802676	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  99-19 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $7,308.55, plus interest.


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Hager, Counsel





INTRODUCTION

The veteran had active service from January 1964 to September 
1967, from January 4, 1974 to January 13, 1974, and from 
August 1981 to July 1986.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1990 rating decision 
in which the RO's Committee on Waivers and Compromises 
(Committee) denied the veteran's request for waiver of 
recovery of loan guaranty indebtedness in the amount of 
$7808.55, plus interest, on the basis of "bad faith".  In 
April 1996, VA recalculated the amount of the veteran's 
indebtedness to be $7308.55, plus interest.  After being 
notified of the denial, the veteran filed a notice of 
disagreement (NOD) in June 1998 and, after determining that 
the veteran was not notified of the Committee's April 1990 
decision, the Committee issued a statement of the case (SOC) 
in September 1999.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
October 1999.

In October 2000, the veteran and his spouse testified during 
a hearing before a member of the Committee at the RO; a 
transcript of that hearing is of record.  In March 2003, the 
RO issued a supplemental SOC (SSOC) (reflecting the continued 
denial of the claim on the basis of  "bad faith). 
In September 2003, the veteran and his spouse testified 
during a hearing before a Veterans Law Judge (VLJ) at the RO; 
a transcript of that hearing is of record.

In May 2004, the Board determined that waiver of recovery of 
the loan guarantee indebtedness was not precluded by law 
because there was no fraud, misrepresentation, or bad faith 
on the part of the veteran.  The Board then remanded the 
claim for additional development and for adjudication of the 
issue of whether the veteran was entitled to waiver of 
recovery of the loan guarantee indebtedness because recovery 
would be against equity and good conscience.  After 
completing the requested development, the Committee denied 
the claim, finding that recovery would not be against equity 
and good conscience, as reflected in a September 2005 SSOC, 
and returned this matter to the Board for further appellate 
consideration.

In a November 2005 letter, the veteran was notified that the 
VLJ who conducted the September 2003 hearing was no longer at 
the Board.  The veteran was given the opportunity to request 
a hearing before a different VLJ, and he indicated that he 
desired such a hearing. Hence, in February 2006, the  Board 
remanded the claim  to the RO for the requested.   In August 
2007, the veteran testified during a hearing before the 
undersigned VLJ at the RO; a transcript of that hearing is of 
record.

The Board notes that the veteran was represented by the 
Missouri Veterans Commission (MVC).  However, he  
subsequently revoked  MVC authority to represent him, and has 
not designated another representative.  As such, the  Board 
recognizes that the veteran is now proceeding pro se in this 
appeal.


FINDINGS OF FACT

1.  In July 1985, the veteran assumed a VA loan in the amount 
of $33,350.00, which was guaranteed by VA for the purchase of 
a house located in Jacksonville, Florida.

2.  There was a default on the VA guaranteed loan resulting 
in a foreclosure sale of the subject property in November 
1987.  The house was sold for an amount less than the 
outstanding principal, interest and foreclosure costs, 
resulting in a deficiency of $7,308.55 plus interest.

3.  The indebtedness at issue did not result from fraud, 
misrepresentation, or bad faith on the part of the veteran.

4.  The veteran was at fault in the creation of the debt.

5.  There is no evidence that the veteran's reliance on VA 
benefits resulted in relinquishment of a valuable right or 
incurrence of a legal obligation.

6.  Recovery of the loan guarantee indebtedness  would not 
defeat the purpose for which the loan guaranty was made.

7.  Recovery of the loan guarantee indebtedness would not 
deprive the veteran or his family of basic necessities. 

8.  The failure to repay the debt would result in unfair gain 
to the veteran.


CONCLUSION OF LAW

The criteria for waiver of recovery of loan guaranty 
indebtedness in the amount of $7,308.55, plus interest, are 
not met.  38 U.S.C.A. § 5302 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 1.964, 1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and duty-to-assist 
provisions of the VCAA do not apply to claims for waiver 
under the provisions of 38 U.S.C.A. § 5302.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  Therefore, further 
discussion of the VCAA and its implementing regulations is 
unnecessary.

The Board also finds that the record does not otherwise 
reflect any due process concerns that would preclude an 
appellate decision on the matter on appeal, at this juncture.



II.  Factual Background

In July 1985, the veteran assumed the mortgage on a house in 
Jacksonville, Florida; the mortgage was guaranteed by VA.  
The amount of the loan assumed was $33,500.00. Integral to 
the agreement was that the veteran and his wife would be 
responsible to VA for any loss resulting from a subsequent 
default and foreclosure on the subject property.  At that 
time the veteran was renting the property while he was in 
service.

In July 1986, the veteran received a disability discharge 
from active duty.  A September 1986 financial statement 
reflects that the property was vacant.  The veteran reported 
that, when he was discharged from active duty, the property 
was rented and he put it up for sale. The veteran indicated 
that he was a full time student and had no income, as well as 
that he had no intention of paying the mortgage and was 
letting the property  go.  He indicated that a realtor was 
contacted and that they were trying to sell the property; he 
also expressed that there were investors that might buy the 
property.  The property was described as vacant and secured.  
The market value was $39,000.  The value trend was described 
as stable.  Foreclosure was recommended.

The veteran first defaulted on this loan in August 1986.  In 
an October 1986 notice of default from the note holder, the 
VA was apprised that the loan had been in default since 
August 1986.  In November 1986, VA received a notice of 
intention to foreclose from the note holder, revealing that 
the veteran had made no commitments to pay his mortgage 
delinquency and that possibility of curing the default had 
been exhausted.  Foreclosure was recommended.

In an April 1987 letter, VA informed the veteran that the 
note holder was taking action to foreclose his home loan and 
of his need to contact the note holder in order to make 
arrangements to pay his delinquency and reinstate his loan.  
He was also advised of his liability to VA and urged to 
prevent foreclosure and return his loan to good standing.  He 
was informed that he might ultimately owe the Government 
hundreds of dollars.  A foreclosure sale was held in November 
1987 and the property was sold to the note holder for 
$33,915.00.  The total indebtedness to the veteran was 
$7,808.55.  This amount was subsequently recalculated and 
reduced to $7,308.55.

VA received the veteran's request for a waiver of recovery of 
the loan guaranty indebtedness in January 1990.  In support 
of his request, the veteran reported that he was a student at 
a college of chiropractics, unemployed for a considerable 
time, and paying his educational and living expenses through 
student loans.  His waiver request was accompanied by a 
financial status report (FSR).

In April 1990, the Committee denied the veteran's waiver 
request on the basis that his actions, which resulted in the 
default and indebtedness constituted "bad faith," as defined 
by applicable statutes and regulations.  The Committee noted 
the veteran's total disregard for his contractual obligation 
to the VA and the absence of any evidence that he responded 
to note holder or VA contacts offering assistance and 
alternatives to foreclosure.

During the October 2000 RO hearing, the veteran testified 
that approximately four months after purchasing the subject 
property, he went to sea and began renting it through a 
property management company.  The veteran testified that due 
to back problems he was discharged from the service with 
severance pay in the amount of $20,000.00 and relocated to 
Missouri to attend school.  He said he listed the subject 
property for sale prior to moving to Missouri but that the 
house did not sell and essentially became financially 
burdensome to him.

He testified that he contacted the note holder and "told him 
I was going to give him back possession of the house and 
that's the way I saw it."  He testified that after that "I 
didn't hear anything else for almost four years" to include 
further communication from VA and the note holder.  He 
further observed that the house at that time had been 
appraised at approximately $5,000 in excess of what was then 
owed by him and that he essentially believed that his equity 
in the house would satisfy any outstanding obligation on his 
part.

During the September 2003 and August 2007 Board hearings, the 
veteran's  and his spouse's testimony was substantially 
similar to the veteran's testimony during the earlier RO 
hearing.  The veteran questioned the 8-year delay in 
notifying him that his request for a waiver in 1990 had been 
denied and expressed his initial belief that, due to an 
absence of timely notification, that his waiver request had 
been approved.  He also emphasized that, at the time the 
recovery of the loan guarantee indebtedness was initially 
sought, such recovery would have caused him undue hardship, 
and that the determination as to whether waiver of recovery 
of loan guaranty indebtedness is warranted should be made 
based on his financial situation at the time the loan 
guarantee debt was created, and should not include his 
current financial situation.  In this regard, the veteran has 
not submitted the current financial information requested by 
the Committee, but, rather, has re-submitted information from 
his 1990 FSR, as well as a document from the Social Security 
Administration (SSA) showing his income through the year 
2002.  Moreover, the veteran stated during the August 2007 
Board hearing that he seeks waiver only of the interest that 
accrued on the debt, and not the underlying principal, 
because "VA didn't act on this in a timely manner" (Hearing 
transcript, at 10).

III.  Analysis

The provisions of 38 U.S.C.A. § 5302(c) (West 2002 & Supp. 
2007) prohibit the waiver of a debt incurred in connection 
with a loan guaranteed by VA where there exists in connection 
with the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver.  
Similarly, 38 C.F.R. § 1.965(b) (2007) precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith, and, following default, there was a loss 
of the property which constituted security for the loan 
guaranteed, the request for waiver will be evaluated pursuant 
to the principles of equity and good conscience found in 38 
C.F.R. § 1.965(a) (2007).  See 38 U.S.C.A. § 5302(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 1.964(a) (2007).  As noted, 
the Board has found that the veteran's conduct did not 
constitute fraud, misrepresentation of a material fact, bad 
faith, or a lack of good faith.  Moreover, following default, 
there was a loss of the property which constituted security 
for the loan guaranteed.  Accordingly, the Board must now 
determine whether waiver of recovery of loan guaranty 
indebtedness in this case is against the principles of equity 
and good conscience.

"Equity and good conscience," is applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all-inclusive:

(1) Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

(2) Balancing of faults.  Weighing fault of debtor against 
Department of Veterans Affairs fault.

(3) Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4) Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5) Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment.  Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

See 38 C.F.R. § 1.965 (2007).

Based on a review of the claims file and  consideration of 
the veteran's oral and written contentions of  the veteran 
and his spouse, it is clear that the veteran was at fault in 
the creation of the debt because he had been notified of his 
obligations under the loan guarantee program and the 
consequences of default.  Moreover, there is no evidence that 
the veteran attempted to prevent foreclosure; rather, he 
abandoned the property and his mortgage obligation.  No fault 
can be attributed to VA with respect to the creation of the 
debt.

The Board must also consider whether reliance on benefits 
resulted in relinquishment of a valuable right or the 
incurrence of a legal obligation.  Of course, any veteran 
incurs a legal obligation when obtaining a VA loan guaranty, 
as every loan is contingent on a legal obligation to repay 
it.  However, the veteran has not contended, and the evidence 
does not show, that he otherwise relinquished a valuable 
right or incurred a legal obligation in reliance on his VA 
benefits.

Another factor to be considered is whether recovery of the 
loan guarantee indebtedness would defeat the purpose for 
which the benefits are intended.  In this case, the veteran 
received the benefit of the loan guarantee at the time he 
assumed the mortgage of the house in July 1985, and there is 
no indication that recovery of the debt at this point in time 
would defeat the intended purpose of the loan guarantee 
benefits, which was to assist him in purchasing a home.

The Board additionally finds that failure to make restitution 
would result in unfair gain to the veteran, because he 
received the loan guarantee on condition that he would be 
responsible to VA for any loss resulting from a subsequent 
default and foreclosure on the subject property.  When such 
default and foreclosure occurred, the veteran avoided the 
responsibilities he had assumed, thus resulting in an unfair 
gain to him and the assumption of his responsibilities by VA.
 
Further, the Board must consider whether recovery of the debt 
would result in financial hardship to the veteran.  In 
response to VA's request for financial information following 
the Board's May 2004 remand, the veteran did not provide the 
requested current financial status report, but, rather, he 
provided a copy of financial information from his 1990 FSR 
and SSA records of his income until 2002.  Moreover, the 
veteran did not indicate at any of the hearings that 
collection would currently deprive him or his family of basic 
necessities.  Based on this limited information, the Board 
cannot find that undue hardship has been shown.

Finally, there is no evidence that the veteran changed 
positions to his detriment in reliance on a VA benefit.  The 
veteran assumed the mortgage of the house based on the loan 
guaranty,  rented the property, and then put it up for sale.  
He did not change his behavior when he defaulted on the loan 
and foreclosure occurred; rather, he moved without attempting 
to prevent foreclosure.
 
The Board is sympathetic to the veteran's argument that he 
was not timely notified of the Committee's April 1990 
decision denying his request for a waiver.  However, while 
this delay was VA's fault,  in determining whether equity and 
conscience warrants waiver, the matter of fault refers to 
fault in the creation of the debt, and not to any subsequent 
fault in notification of denial of waiver.  Moreover, while 
the veteran has indicated that collection would have been an 
undue hardship at the time that  it was first sought, the 
question is now whether undue hardship would currently result 
from collection, and the veteran has not shown that there 
would be such undue hardship.

In sum, the elements of the equity and good conscience 
standard favor recovery of the loan guarantee indebtedness by 
VA.  There was fault on the part of the veteran in the 
creation of the debt with no fault on the part of VA in this 
regard.  There is no evidence that undue hardship would occur 
if the debt is collected at this time, and no change in 
position to the veteran's detriment. Further, there would be 
unjust enrichment. While the elements as discussed are not 
all inclusive, a review of the record does not reflect any 
other basis upon which the claim may be granted.  Having 
considered all of the equities in this case, the Board 
concludes that waiver of recovery of the overpayment of 
disability indebtedness in the amount of $7,308.55, plus 
interest, is not warranted.

For the foregoing reasons, the claim for waiver of recovery 
of loan guaranty indebtedness in the amount of $7,308.55, 
plus interest, must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).
ORDER


Waiver of recovery of loan guaranty indebtedness in the 
amount of $7,308.55, plus interest, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


